PER CURIAM.
The appellant contends that his convictions for possession and purchases of cocaine were based upon the same quantity of cocaine and so are improper under V.A.A. v. State, 561 So.2d 314 (Fla.2d DCA 1990). We are unable to consider this argument because the appellant pled guilty to the charges. See Ford v. State, 556 So.2d 483 (Fla.2d DCA 1990). Accordingly, we affirm without prejudice to the appellant to raise this issue by collateral review. In the remaining cases on appeal, the appellant’s judgments and sentences are affirmed.
CAMPBELL, A.C.J., and LEHAN and THREADGILL, JJ., concur.